Citation Nr: 0814924	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1951 to 
June 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.	The veteran is service-connected for psychophysiological 
gastrointestinal reaction, evaluated as 50 percent 
disabling; postoperative residuals of incisional hernia, 
evaluated as zero percent disabling; and residuals, direct 
right inguinal herniorrhaphy, evaluated as zero percent 
disabling.

2.	The veteran does not meet the schedular criteria for TDIU, 
and his service-connected disabilities do not cause him to 
be unable to obtain and retain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2005.  
The RO's April 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

With respect to the TDIU claim, the Board has concluded that 
the preponderance of the evidence is against this claim.  Any 
questions as to the appropriate effective date to be assigned 
have therefore been rendered moot.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006)

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The veteran's service medical records are associated with the 
claims folder, as well as relevant VA treatment records.  The 
veteran has not identified any additional relevant, 
outstanding records that are not of record which need to be 
obtained before deciding his claim.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

In the instant case, the veteran is service connected for 
psychophysiological gastrointestinal reaction, evaluated as 
50 percent disabling; postoperative residuals of incisional 
hernia, evaluated as zero percent disabling; and residuals of 
direct right inguinal herniorrhaphy, evaluated as zero 
percent disabling.  His combined rating is 50 percent.  
Therefore, the veteran does not meet the schedular criteria 
for TDIU pursuant to 38 C.F.R. § 4.16(a).  As such, the claim 
of entitlement to TDIU must be denied.   

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not indicate that the 
veteran is unemployable due to service connected disability.  
38 C.F.R. § 4.16(b) (2007).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in his 
unemployability.  The Board acknowledges that the veteran is 
unable to hold full-time employment.  In a May 2005 VA 
examination report the examiner noted that the veteran's 
cognitive problems, including memory loss, are so significant 
that "he could not possibly perform gainful employment."  
However, the Board notes that the veteran is not service-
connected for cognitive problems, including memory loss.  In 
addition, the VA examiner stated that there is no link 
between the veteran's mental health symptoms and any of his 
service-connected conditions.  In the absence of such 
factors, while the veteran is unable to maintain gainful 
employment, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 4.16(b) are not met.  See Bagwell, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).


ORDER

Entitlement to TDIU is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


